Exhibit 10.1
LIMITED GUARANTEE
     Limited Guarantee, dated as of September [_], 2008 (this “Limited
Guarantee”), by [                    ] (the “Guarantor”), in favor of eTelecare
Global Solutions, Inc., a Philippines corporation (the “Guaranteed Party”).
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Acquisition Agreement.
          1. LIMITED GUARANTEE. To induce the Guaranteed Party to enter into an
Acquisition Agreement dated as of September [_], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Acquisition
Agreement”) between the Guaranteed Party and
[                                        ], a Delaware limited liability company
(“Purchaser”), pursuant to which Purchaser has agreed, among other things and
subject to the terms and conditions of the Acquisition Agreement, to commence a
tender offer to purchase all of the Guaranteed Party’s issued and outstanding
common shares, par value PhP2.00 per share. listed on the Philippine Stock
Exchange, Inc. and all of the Guaranteed Party’s issued and outstanding American
Depository Shares traded on the Nasdaq Global Market (the “Acquisition”), the
Guarantor hereby absolutely, unconditionally and irrevocably guarantees to the
Guaranteed Party, the due and punctual payment of (i) 50% of the payment
obligations of Purchaser with respect to the Termination Fee payable by
Purchaser, if and when due pursuant to Section 5.5 of the Acquisition Agreement,
and (ii) 50% of the Purchaser’s obligations for breach of the Acquisition
Agreement, in each case subject to the terms and limitations of Section 5.5 and
Section 6.13 of the Acquisition Agreement ((i) and (ii) together, the
“Obligation”); provided that the maximum amount payable by the Guarantor
hereunder shall not in any event exceed $[ ] in the aggregate (the “Cap”), it
being understood that this Limited Guarantee may not be enforced without giving
effect to the Cap.
          2. NATURE OF GUARANTEE. The Guaranteed Party shall not be obligated to
file any claim relating to the Obligation in the event that Purchaser becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Guaranteed Party to so file shall not affect the Guarantor’s obligations
hereunder. In the event that any payment to the Guaranteed Party hereunder is
rescinded or must otherwise be returned for any reason whatsoever, the Guarantor
shall remain liable hereunder as if such payment had not been made (subject to
the terms hereof). This is an unconditional guarantee of payment and not of
collectibility.
          3. CHANGES IN OBLIGATIONS, CERTAIN WAIVERS. The Guarantor agrees that
the obligations of the Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by (a) the failure of the Guaranteed
Party to assert any claim or demand or to enforce any right or remedy against
Purchaser or any other person interested in the transactions contemplated by the
Acquisition Agreement (including any other guarantor pursuant to a limited
guarantee dated as of the date hereof to be entered into between the Guaranteed
Party and such other guarantor (the “Other Guarantor”); (b) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Purchaser or
any other person interested in the transactions contemplated by the Acquisition
Agreement (including the Other Guarantor); (c) the existence of any claim,
set-off or other right which the Guarantor may have at any time against
Purchaser or the Guaranteed Party, whether in connection with the Obligation

 



--------------------------------------------------------------------------------



 



or otherwise; or (d) the adequacy of any other means the Guaranteed Party may
have of obtaining repayment of any of the Obligation. To the fullest extent
permitted by Law, the Guarantor hereby expressly waives any and all rights or
defenses arising by reason of any Law which would otherwise require any election
of remedies by the Guaranteed Party. The Guarantor waives promptness, diligence,
notice of the acceptance of this Limited Guarantee and of the Obligation,
presentment, demand for payment, notice of non-performance, default, dishonor
and protest, notice of the Obligation incurred and all other notices of any kind
(except for notices to be provided to Purchaser and its counsel Weil, Gotshal &
Manges LLP in accordance with Section 6.6 of the Acquisition Agreement), all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar Law now or hereafter in effect, any right to require the
marshalling of assets of Purchaser or any other person interested in the
transactions contemplated by the Acquisition Agreement (including the Other
Guarantor), and all suretyship defenses generally (other than fraud or willful
misconduct by the Guaranteed Party or any of its subsidiaries or affiliates, or
defenses to the payment of the Obligation under the Acquisition Agreement that
are available to Purchaser for breach by the Guaranteed Party of this Limited
Guarantee). The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the transactions contemplated by the Acquisition
Agreement and that the waivers set forth in this Limited Guarantee are knowingly
made in contemplation of such benefits.
          The Guaranteed Party hereby covenants and agrees that it shall not
institute, and shall cause its subsidiaries and affiliates not to institute, any
proceeding or bring any other claim arising under, or in connection with, the
Acquisition Agreement or the transactions contemplated thereby, against any
Guarantor Affiliate or Purchaser Affiliate (as defined below) except for claims
against the Guarantor under this Limited Guarantee and against the Other
Guarantor under its written limited guarantee delivered contemporaneously
herewith, and the Guarantor hereby covenants and agrees that it shall not
institute, and shall cause its subsidiaries and Affiliates not to institute, any
proceeding asserting that this Limited Guarantee is illegal, invalid or
unenforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at Law); provided
however, this Limited Guarantee shall not limit the remedies provided for in
Section 6.13(b) of the Acquisition Agreement. Notwithstanding anything to the
contrary contained in this Limited Guarantee, the Guaranteed Party hereby agrees
that to the extent Purchaser is relieved of its obligations under the
Acquisition Agreement, the Guarantor shall be similarly relieved of its
obligations under this Limited Guarantee.
          4. NO WAIVER. No failure on the part of the Guaranteed Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Guaranteed Party of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power.
          5. REPRESENTATIONS AND WARRANTIES. The Guarantor hereby represents and
warrants that:
               (a) the execution, delivery and performance of this Limited
Guarantee have been duly authorized by all necessary action and do not
contravene any provision of

2



--------------------------------------------------------------------------------



 



the Guarantor’s charter, partnership agreement, operating agreement or similar
organizational documents or any Law, regulation, rule, decree, order, judgment
or contractual restriction binding on the Guarantor or its assets;
               (b) all consents, approvals, authorizations, permits of, filings
with and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Limited Guarantee by the Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any governmental
authority or regulatory body is required in connection with the execution,
delivery or performance of this Limited Guarantee;
               (c) this Limited Guarantee constitutes a legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) general equitable principles (whether
considered in a proceeding in equity or at Law); and
               (d) the Guarantor has the financial capacity to pay and perform
its obligations under this Limited Guarantee, and all funds necessary for such
Guarantor to fulfill its obligations under this Limited Guarantee shall be
available to such Guarantor for so long as this Limited Guarantee shall remain
in effect in accordance with Section 8 hereof.
          6. NO ASSIGNMENT. Neither the Guarantor nor the Guaranteed Party may
assign its rights, interests or obligations hereunder to any other person
(except by operation of Law) without the prior written consent of the Guaranteed
Party or the Guarantor, as the case may be; except that if a portion of
Guarantor’s commitment under the Equity Commitment Letter (as defined below) is
assigned in accordance with the terms thereof, then a corresponding portion of
its obligations hereunder may be assigned to the same assignee; provided that
notwithstanding such assignment, Guarantor shall not be released from the
Obligations hereunder.
          7. NOTICES. All notices and other communications hereunder shall be in
writing in the English language and shall be given (a) on the date of delivery
if delivered personally, (b) on the date of delivery if delivered by a
nationally recognized next-day courier service, (c) on the date of delivery if
delivered by registered or certified mail (postage prepaid, return receipt
requested) or (d) if sent by facsimile transmission, when transmitted and
receipt is confirmed. All notices to the Guarantor hereunder shall be delivered
as set forth below or to such other address or facsimile number as the Guarantor
shall have notified the Guaranteed Party in a written notice delivered to the
Guaranteed Party in accordance with the Acquisition Agreement:

3



--------------------------------------------------------------------------------



 



If to Guarantor:
[                                        ]
with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP
29th Floor, Gloucester Tower
The Landmark, 15 Queen’s Road Central
Hong Kong
Telephone: (852) 3476-9100
Facsimile: (852) 3015-9354
Attention: Peter Feist
[Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4597
Facsimile: (212) 450-3597
Attention: John Knight]
          8. CONTINUING GUARANTEE. Subject to the last sentence of Section 3
hereof, this Limited Guarantee shall terminate and the Guarantor shall have no
further Obligation under this Limited Guarantee as of the earlier of (a) the
Acceptance Date, (b) the termination of the Acquisition Agreement in
circumstances where no Termination Fee is payable, (c) the Obligation payable
under this Limited Guarantee has been paid in full (subject to the Cap) and
(d) the three (3) month anniversary of the date of termination of the
Acquisition Agreement if the Guaranteed Party has not presented a claim for
payment hereunder to the Guarantor by such date. Notwithstanding the foregoing,
in the event that the Guaranteed Party or any of its subsidiaries or affiliates
asserts in any litigation or other proceeding that the provisions hereof
(including, without limitation, Section 1 hereof) limiting the Guarantor’s
liability or any other provisions of this Limited Guarantee are illegal, invalid
or unenforceable in whole or in part, or asserting any theory of liability
against the Guarantor or any Guarantor Affiliate or Purchaser with respect to
the transactions contemplated by the Acquisition Agreement or this Limited
Guarantee other than liability of the Guarantor under this Limited Guarantee (as
limited by the provisions hereunder, including Section 1), then (x) the
obligations of the Guarantor under this Limited Guarantee shall terminate ab
initio and be null and void, (y) if the Guarantor has previously made any
payments under this Limited Guarantee, it shall be entitled to recover such
payments from the Guaranteed Party, and (z) neither the Guarantor nor any
Guarantor Affiliates or Purchaser Affiliates shall have any liability to the
Guaranteed Party with respect to the transactions contemplated by the
Acquisition Agreement or under this Limited Guarantee.
          9. NO RECOURSE. The Guaranteed Party acknowledges that the sole asset
of Purchaser is cash in a de minimis amount, and that no additional funds are
expected to be contributed to Purchaser unless and until the Acceptance Date.
Notwithstanding anything that

4



--------------------------------------------------------------------------------



 



may be expressed or implied in this Limited Guarantee or any document or
instrument delivered contemporaneously herewith, and notwithstanding the fact
that the Guarantor may be a partnership or limited liability company, by its
acceptance of the benefits of this Limited Guarantee, the Guaranteed Party
acknowledges and agrees that it has no right of recovery against, and no
personal liability shall attach to, the Guarantor or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder, affiliate or assignee of the Guarantor or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, affiliate or assignee of any of the
foregoing (collectively, but not including Purchaser, each a “Guarantor
Affiliate or Purchaser Affiliate”), through Purchaser or otherwise, whether by
or through attempted piercing of the corporate (or limited liability company)
veil, by or through a claim by or on behalf of Purchaser against Guarantor or
any Guarantor Affiliate or Purchaser Affiliate (including a claim to enforce any
of the commitment letters, each dated as of date hereof, from the Guarantor and
the Other Guarantor, respectively, to Purchaser (the “Equity Commitment
Letters”), by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable law, or
otherwise, except for its rights to recover from the Guarantor (but not any
Guarantor Affiliate or Purchaser Affiliate (including any general partner or
managing member)) under and to the extent provided in this Limited Guarantee and
subject to the Cap and the other limitations described herein and its rights
against the Other Guarantor pursuant to its written limited guarantee delivered
contemporaneously herewith. Recourse against the Guarantor under and pursuant to
the terms of this Limited Guarantee and against the Other Guarantor pursuant to
the terms of its written limited guarantee delivered contemporaneously herewith
shall be the sole and exclusive remedy of the Guaranteed Party and all of its
affiliates against the Guarantor and Other Guarantor and any of their respective
Guarantor Affiliates or Purchaser Affiliates in respect of any liabilities or
the Obligation arising under, or in connection with, the Acquisition Agreement
or the transactions contemplated thereby. Nothing set forth in this Limited
Guarantee shall affect or be construed to confer or give to any person other
than the Guaranteed Party (including any person acting in a representative
capacity) any rights or remedies against any Person, including Guarantor.
          10. RELEASE. (a) By its acceptance of this Limited Guarantee, the
Guaranteed Party hereby covenants and agrees that (1) neither the Guaranteed
Party nor any of its subsidiaries, Affiliates, officers, directors, security
holders or representatives has or shall have any right of recovery under or in
connection with the Acquisition Agreement, or the transactions contemplated
thereby or otherwise relating thereto, and to the extent that it has or obtains
any such right it, to the maximum extent permitted by Law, hereby waives (on its
own behalf and on behalf of each of the aforementioned persons) each and every
such right against, and hereby releases, the Guarantor and each of the Guarantor
Affiliates or Purchaser Affiliates from and with respect to any claim, known or
unknown, now existing or hereafter arising, in connection with or otherwise
relating to the Acquisition Agreement or the transactions contemplated thereby,
whether by or through attempted piercing of the corporate (or limited liability
company) veil, by or through a claim by or on behalf of Purchaser or any other
person against any Guarantor or Guarantor Affiliate or Purchaser Affiliate, or
otherwise under any theory of Law or equity (the “Released Claims”), other than
claims against the Guarantor pursuant to this Limited Guarantee (subject to the
Cap); and (2) recourse against the Guarantor under this Limited Guarantee (and
subject to the Cap) shall be the sole and exclusive remedy of the Guaranteed
Party. The Guaranteed Party hereby covenants and agrees that it shall not
institute, directly or

5



--------------------------------------------------------------------------------



 



indirectly, and shall cause its affiliates not to institute, any proceeding or
bring any other claim arising under, or in connection with, the Acquisition
Agreement or the transactions contemplated thereby or otherwise relating
thereto, against Purchaser, Guarantor or any Guarantor Affiliate or Purchaser
Affiliate except claims against the Guarantor under this Limited Guarantee
(subject to the limitations described herein). Notwithstanding the foregoing, in
connection with the pursuit by the Guaranteed Party of a claim under this
Limited Guarantee, the Guaranteed Party may pursue a declaratory judgment claim
against Purchaser, but solely to the extent necessary to demonstrate that
Purchaser has failed to perform its obligation under the Acquisition Agreement;
provided, that such claim by the Guaranteed Party does not seek any other remedy
(including damages) against Purchaser.
          11. GOVERNING LAW. This Limited Guarantee and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Limited Guarantee or the negotiation, execution or performance of
this Limited Guarantee, shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All claims arising out of or relating to this Limited
Guarantee shall be heard and determined exclusively in any Delaware state or
federal court sitting in New Castle County, Delaware. The parties hereto hereby
(a) submit to the exclusive jurisdiction of any state or federal court sitting
in New Castle County, Delaware for the purpose of any claim arising out of or
relating to this Limited Guarantee brought by any party hereto, and
(b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the claim is improper, or that this
Limited Guarantee or the transactions contemplated hereby may not be enforced in
or by any of the above-named courts.
          12. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS LIMITED GUARANTEE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
          13. COUNTERPARTS. This Limited Guarantee may be executed and delivered
(including by facsimile transmission) in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          14. SEVERABILITY. If any term or other provision of this Limited
Guarantee is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Limited Guarantee
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party; provided, however, that this Limited
Guarantee may not be enforced without giving effect to the provisions of Section
1 hereof. No party hereto shall assert, and each party shall cause its
respective affiliates not to

6



--------------------------------------------------------------------------------



 



assert, that this Limited Guarantee or any part hereof is invalid, illegal or
unenforceable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Limited Guarantee so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
          15. HEADINGS. Headings are used for reference purposes only and do not
affect the meaning or interpretation of this Limited Guarantee.
[Remainder of Page Intentionally Left Blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.
GUARANTOR
By:                                                                
       Name:
       Title:
[SIGNATURE PAGE TO LIMITED GUARANTEE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guarantee
to be executed and delivered as of the date first written above by its officer
thereunto duly authorized.
ETELECARE GLOBAL SOLUTIONS, INC.
By:                                                             
       Name:
       Title:
[SIGNATURE PAGE TO LIMITED GUARANTEE]

 